Citation Nr: 1107454	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status 
post residuals of a radical prostatectomy for prostate cancer 
(prostate cancer residuals), to include a total rating due to 
individual unemployability (TDIU).

2.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 
1966.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision, in which the RO 
continued the Veteran's 20 percent rating for prostate cancer 
residuals and a noncompensable (zero percent) rating for erectile 
dysfunction.  

During the pendency of the appeal, in a July 2009 rating 
decision, the RO confirmed the noncompensable rating for erectile 
dysfunction and assigned a 40 percent rating for prostate cancer 
residuals, effective October 31, 2008, the date of receipt of the 
Veteran's increased rating claim.  On a VA Form 21-4138 dated May 
28, 2009, the Veteran indicated that he was applying for at least 
a 40 percent rating for his prostate cancer residuals; however, 
he has not indicated his satisfaction with the increased rating 
assigned.  Since he is presumed to seek the maximum available 
benefit for a disability; thus, the claim for an increased rating 
for prostate cancer residuals remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional 
development is warranted.

In various statements, the Veteran has indicated that he has been 
receiving treatment at the Syracuse, New York VA Medical Center, 
primarily at the Auburn, New York VA outpatient clinic, since 
October 2006.  The only VA treatment record associated with the 
record is dated October 29, 2006.  On remand, outstanding VA 
medical records should be obtained and associated with the claims 
file. 
Similarly, on a May 2009 VA Form 21-4138, the Veteran indicated 
that his prostate cancer residuals were worse and warranted an 
increased rating or a new VA examination.  Attached to this form 
was a statement from his private physician, J. E. K., M.D., 
indicating that he had seen the Veteran for a follow-up on May 
19, 2009; however, the most recent private treatment record in 
the claims file is dated December 5, 2006.  Thus, on remand, VA 
should request that the Veteran identify and provide 
authorization to enable it to obtain any pertinent private 
medical records, particularly those from Dr. J. E. K.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).

During an initial VA examination performed in June 2007, the 
Veteran reported that he was a senior plant manager and that his 
duties entailed a great deal of lifting and that he could not 
regularly adhere to the lifting restriction imposed by his 
physician.  In a December 2008 statement, Dr. J. E. K. revealed 
that the Veteran's main complaint since the prostatectomy was 
perineal pain that had not changed during the post operative 
period.  During a December 2008 VA examination, the Veteran 
indicated that he retired in March 2008 because of medical 
problems.  The December 2008 VA examiner stated that the Veteran 
had stress incontinence and that the Veteran's prostate cancer 
residuals had significant occupational effects, including 
problems with lifting and carrying, lack of stamina, weakness or 
fatigue, urinary incontinence/leakage, and pain.  The VA examiner 
added that work activities lead to increased pain and lost time 
from work following surgery.  In a May 2009 statement, Dr. J. E. 
K. reiterated that the Veteran was having persistent 
perineal/pudendal pain which has been ongoing since his radical 
prostatectomy.

As the Veteran has been unemployed at least since May 2008, the 
Board finds that the evidence of record raises the issue of 
entitlement to a TDIU, to include on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b) (2010).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Accordingly, an opinion is 
needed as to whether, without regard to his age or the impact of 
any nonservice-connected disabilities, the Veteran's service-
connected disabilities alone, or together, render him unable to 
secure and/or follow a substantially gainful occupation.  The 
Veteran has not submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability.  
On remand, the Veteran will be asked to complete VA Form 21-8940 
so that VA will have information concerning employment.  If the 
Veteran returns a VA Form 21-8940 with sufficient employment 
information, a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
should be sent to his former employer(s).

Moreover, in light of the fact that outstanding medical records 
had not been sought and associated with the claims file prior to 
the most recent VA examination and that the VA examiner did not 
review the claims file, the Veteran should be scheduled for a new 
examination, along with a review of the claims file by the 
examiner.  The Veteran is hereby notified that failure to report 
to any scheduled examination, without good cause, may result in a 
denial of his increased rating claims.  See 38 C.F.R. § 3.655(b) 
(2010).

The readjudication of the claims on appeal should include 
consideration of all evidence added to the record since the last 
adjudication of the claims.  Further, VA should also document 
consideration of whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the facts 
found) pursuant to decision in Hart v. Mansfield, 21 Vet. App. 
505 (2007), or referral for an extraschedular rating and/or a 
TDIU is warranted for the Veteran's prostate cancer residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Syracuse, New York VAMC and from the 
Auburn, New York, VA outpatient clinic, since 
October 29, 2006.  All records and responses 
received should be associated with the claims 
file.  

2.  Send to the Veteran and his 
representative, a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
the increased rating/TDIU claims on appeal.  
Explain the type of evidence that is the 
Veteran's ultimate responsibility to submit 
to substantiate entitlement to a TDIU and 
what VA will do.  In particular, specifically 
request that the Veteran authorize release of 
records from Dr. J. E. K., since December 5, 
2006, and that he sign complete and submit a 
VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past employment.  
If the Veteran returns a VA Form 21-8940 with 
sufficient former employment information, a 
VA Form 21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits, should be sent to his 
former employer(s).  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA genitourinary 
examination to determine the nature and 
extent of his prostate cancer residuals, to 
include erectile dysfunction, and whether 
they render him unemployable.  The current 
genitourinary examination guidelines must be 
followed.  The entire claims file must be 
made available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to laboratory testing, if warranted) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

All signs and symptoms of the Veteran's 
prostate cancer residuals should be reported 
in detail, to include the frequency of any 
renal dysfunction or voiding dysfunction 
requiring the use of an appliance or the 
wearing of absorbent materials, and daytime 
and nighttime voiding intervals.  With regard 
to erectile dysfunction, the examiner should 
indicate the presence/absence of penile 
deformity.  The examiner should also describe 
the impact of the Veteran's prostate cancer 
residuals and erectile dysfunction on his 
occupational and social functioning, and 
specifically opine as to the severity of the 
prostate cancer residuals/erectile 
dysfunction and whether they alone, or 
together with his other service-connected 
disabilities, render him unable to secure 
and/or follow a substantially gainful 
occupation without regard to age or 
nonservice-connected disabilities.  The 
Veteran is also service connected for right 
Achilles tendonitis and hemorrhoids.  The 
examiner should comment on the Veteran's 
education and work experience in discussing 
his employability.  If the Veteran is 
unemployable, the examiner should indicate 
the time of onset.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, please 
readjudicate the issues of entitlement to 
increased ratings for prostate cancer 
residuals and for erectile dysfunction, to 
include consideration of entitlement to a 
TDIU.  VA should document its consideration 
of whether: (1) staged rating(s), pursuant to 
Hart, cited to above; (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b); and (3) referral for an 
extraschedular TDIU under the provisions of 
38 C.F.R. § 4.16(b) are warranted.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time to respond, before the claims file is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

